11-1563-cv
Alto v. Hartford Life Insurance Co.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 13th day of June, two thousand twelve,

Present:    ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges,
            BRIAN M. COGAN,*
                        District Judge.
_____________________________________________________

THOMAS ALTO,

                                      Plaintiff-Appellant,

                             -v-                                                 11-1563-cv

HARTFORD LIFE INSURANCE COMPANY, GROUP
LONG TERM DISABILITY PLAN FOR EMPLOYEES
OF THE HEARST CORPORATION,

                                      Defendants-Appellees.


Appearing for Appellant:              Aba Heiman, Fusco, Brandenstein & Rada, P.C. Woodbury, N.Y.

Appearing for Appellee:               Michael H. Bernstein, John T. Seybert (of counsel), Sedgwick
                                      LLP, New York, N.Y.

        Appeal from the United States District Court for the Southern District of New York
(Batts, J.).


         *
       The Honorable Brian M. Cogan, United States District Court for the Eastern District of
New York, sitting by designation.
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiff-Appellant Thomas Alto brought an action pursuant to the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), appealing the
termination by defendants-appellees Hartford Life Insurance Company and Group Long Term
Disability Plan for Employees of the Hearst Corporation (“Hartford”) of his long-term disability
benefits. The United States District Court for the Southern District of New York granted
Hartford summary judgment. Alto appeals from that judgment. We assume the parties’
familiarity with the underlying facts, procedural history, and specification of issues for review.

       “In an ERISA action, we review the district court’s grant of summary judgment based on
the administrative record de novo and apply the same legal standard as the district court.”
Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009). “Summary judgment is
appropriate only where the parties’ submissions show that there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter of law.” Fay v. Oxford
Health Plan, 287 F.3d 96, 103 (2d Cir. 2002).

        “[A] denial of benefits challenged under [ERISA] is to be reviewed under a de novo
standard unless the benefit plan gives the administrator or fiduciary discretionary authority to
determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire and Rubber
Co. v. Bruch, 489 U.S. 101, 115 (1989). It is undisputed that the plan at issue here vests such
full discretion in Hartfort, and so the arbitrary and capricious standard applies. “Under the
arbitrary and capricious standard of review, we may overturn an administrator’s decision to deny
ERISA benefits only if it was without reason, unsupported by substantial evidence or erroneous
as a matter of law. This scope of review is narrow[;] thus[,] we are not free to substitute our own
judgment for that of [the insurer] as if we were considering the issue of eligibility anew.”
Hobson, 574 F.3d at 83-84 (alterations in original, internal quotation marks omitted). The
arbitrary and capricious standard applies whether a conflict of interest is established or not.
Metropolitan Life v. Glenn, 554 U.S. 105, 116 (2008). A “conflict of interest is to be weighed as
a factor in determining whether there [wa]s an abuse of discretion.” McCauley v. First Unum
Life Ins. Co., 551 F.3d 126, 128 (2d Cir. 2008) (internal quotation marks omitted, alteration and
emphasis in original).

        Appellant argues that reversal is warranted based on the district court’s denial of
appellant’s request for discovery into a potential conflict of interest on the part of Dr. Jerome
Siegel, a physician hired by Hartford. We reverse a district court’s evidentiary rulings only
“‘when the action taken was improvident and affected the substantial rights of the parties.’”
Goetz v. Crosson, 41 F.3d 800, 805 (2d Cir. 1994) (quoting In re Surety Ass'n of America, 388
F.2d 412, 414 (2d Cir.1967)). Because there was substantial evidence for Hartford’s decision
even in the absence of Dr. Siegel’s report, the district court’s denial of appellant’s discovery
request could not have affected appellant’s substantial rights.

        Upon review of the record and appellant’s arguments, we find that there was no genuine
issue of material fact about whether the benefits denial was arbitrary and capricious. Hartford’s
findings were based on substantial evidence, including a review by an independent medical

                                                 2
examiner, who noted that Alto’s treating physician could not articulate why Alto could not return
to sedentary-light physical demand work. The medical examiner also noted the lack of objective
evidence supporting Alto’s claimed disability. While these conclusions differed from Alto’s
treating physician’s findings, “courts have no warrant to require administrators automatically to
accord special weight to the opinions of a claimant’s physician; nor may courts impose on plan
administrators a discrete burden of explanation when they credit reliable evidence that conflicts
with a treating physician’s evaluation.” Black & Decker Disability Plan v. Nord, 538 U.S. 822,
834 (2003); see also Hobson, 574 F.3d at 88 (“[I]t is not unreasonable for ERISA plan
administrators to accord weight to objective evidence that a claimant’s medical ailments are
debilitating in order to guard against fraudulent or unsupported claims. . . . . [Thus, an
administrator] act[s] within its discretion in requiring some objective evidence that [a claimant]
was disabled from performing in a sedentary capacity.” (internal quotation marks omitted)).
While “[p]lan administrators, of course, may not arbitrarily refuse to credit a claimant’s reliable
evidence, including the opinions of a treating physician,”Black & Decker, 528 U.S. at 832,
where as here, there is no objective evidence of disability and no articulable basis for a finding of
a disability by a treating physician, denial of benefits cannot be called arbitrary and capricious.
This is particularly true in light of the surveillance video demonstrating Alto’s far greater than
claimed ability. At a minimum, Hartford’s denial was supported by an independent review of the
record, lack of objective medical evidence, lack of explanation by Alto’s doctor for his
determinations that Alto could not work, surveillance video footage indicating greater
functionality than Alto claimed, and the ultimate reports of Alto’s own physicians that if not for
his mental disability, he could return to work. The denial of benefits was not, under these
circumstances, arbitrary and capricious.

         We have examined the remainder of appellant’s arguments and found them to be without
merit.

         Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3